       Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 1 of 35. PageID #: 1




                           UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF OHIO

                                 CLEVELAND DIVISION


CITY OF LIVONIA RETIREE HEALTH    )         No.
AND DISABILITY BENEFITS PLAN,     )
Individually and on Behalf of All Others
                                  )         CLASS ACTION
Similarly Situated,               )
                                  )
                     Plaintiff,   )
                                  )
     vs.                          )
                                  )
DIEBOLD NIXDORF, INCORPORATED,    )
ANDREAS W. MATTES, CHRISTOPHER A. )
CHAPMAN and JUERGEN WUNRAM,       )
                                  )
                     Defendants.
                                  )
                                  )         DEMAND FOR JURY TRIAL



        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS


MURRAY MURPHY MOUL + BASIL LLP             ROBBINS GELLER RUDMAN
JOSEPH F. MURRAY                             & DOWD LLP
1114 Dublin Road                           BRIAN E. COCHRAN
Columbus, OH 43215                         200 South Wacker Drive, 31st Floor
Telephone: 614/488-0400                    Chicago, IL 60606
614/488-0401 (fax)                         Telephone: 312/674-4674
                                           312/674-4676 (fax)
        Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 2 of 35. PageID #: 2



       Plaintiff City of Livonia Retiree Health and Disability Benefits Plan (“plaintiff”),

individually and on behalf of all others similarly situated, by plaintiff’s undersigned attorneys, for

plaintiff’s complaint against defendants, alleges the following based upon personal knowledge as to

plaintiff and plaintiff’s own acts and upon information and belief as to all other matters based on the

investigation conducted by and through plaintiff’s attorneys, which included, among other things, a

review of Diebold Nixdorf, Incorporated’s (“Diebold” or the “Company”) press releases and U.S.

Securities and Exchange Commission (“SEC”) filings, and analyst reports, media reports and other

publicly disclosed reports and information about the Company. Plaintiff believes that substantial

additional evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all purchasers of Diebold common stock

between February 14, 2017 to August 1, 2018, inclusive (the “Class Period”), against Diebold and

certain of the Company’s former executive officers seeking to pursue remedies under the Securities

Exchange Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act, 15

U.S.C. §§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5. Jurisdiction is conferred by §27

of the Exchange Act, 15 U.S.C. §78aa.

       3.      Venue is proper in this District pursuant to §27 of the Exchange Act. The acts and

transactions giving rise to the violations of law complained of occurred in part in this District,

including the dissemination of false and misleading statements into this District. In addition, the

Company maintains its corporate headquarters in this District.




                                                 -1-
       Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 3 of 35. PageID #: 3



       4.       In connection with the acts and conduct alleged in this complaint, defendants, directly

or indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails and interstate wire and telephone communications.

                                             PARTIES

       5.       Plaintiff City of Livonia Retiree Health and Disability Benefits Plan purchased

Diebold common stock during the Class Period, as described in the certification attached hereto and

incorporated herein by reference, and suffered damages.

       6.       Defendant Diebold is an international financial and retail technology company. The

Company is headquartered in North Canton, Ohio and its stock trades on New York Stock Exchange

(“NYSE”) under the ticker symbol DBD.

       7.       Defendant Andreas W. Mattes (“Mattes”) served as Diebold’s President and Chief

Executive Officer (“CEO”) until he was asked to resign in December 2017.

       8.       Defendant Christopher A. Chapman (“Chapman”) served as Diebold’s Chief

Financial Officer (“CFO”) throughout the Class Period. He also served as interim Co-CEO between

the tenures of defendant Mattes and Diebold’s new CEO, Gerrard Schmid (“Schmid”), who was

appointed in February 2018. He abruptly left the Company shortly after the Class Period ended, in

October 2018.

       9.       Defendant Juergen Wunram (“Wunram”) served as Diebold’s Chief Operating

Officer (“COO”) for most of the Class Period. Prior to February 2017, he served as Diebold’s Chief

Integration Officer. He also served with defendant Chapman as interim Co-CEO between the

tenures of defendant Mattes and Schmid. Defendant Wunram left the Company during the Class

Period, in May 2018.

       10.      Defendants Mattes, Chapman, and Wunram are referred to herein as the “Individual

Defendants.” During the Class Period, the Individual Defendants ran the Company as hands-on


                                                 -2-
        Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 4 of 35. PageID #: 4



managers, overseeing Diebold’s operations and finances and made the materially false and

misleading statements described herein. The Individual Defendants had intimate knowledge about

core aspects of Diebold’s financial and business operations. They were also intimately involved in

deciding which disclosures would be made by Diebold.

                                          BACKGROUND

        11.     Defendant Diebold is an international financial and retail technology company that

specializes in the sale, manufacture, installation, and service of self-service transaction systems (such

as ATMs and currency processing systems), point-of-sale terminals, physical security products, and

software and related services.

        12.     In November 2015, Diebold entered into a merger agreement with one of its primary

competitors, Germany’s Wincor Nixdorf. At the time, the acquisition was viewed as a means to

stave off the threat posed by cashless transactions by creating the largest ATM manufacturer in the

world with a dominant market share of over 30%. As defendant Mattes, Diebold’s CEO, described

the deal, “by leveraging innovative solutions and talent from both organizations we will have the

scale, strength and flexibility to help our customers through their own business transformation” and

create a new global powerhouse “well positioned for growth in high-value services and software . . .

across a broader customer base.” The companies had complementary geographic concentrations and

the deal promised to provide access to a deep roster of customers across Eurasia and the Americas.

The acquisition would also purportedly allow Diebold to grow its software and services offerings in

order to retain its competitive edge, even as the world economy continued to shift to cashless

transactions.

        13.     Diebold conducted a public tender offer pursuant to which it acquired a majority of

Wincor Nixdorf shares for €38.98 in cash plus 0.434 Diebold common shares for each Wincor

Nixdorf share. The consideration paid for Wincor Nixdorf was ultimately valued at $1.8 billion.


                                                  -3-
        Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 5 of 35. PageID #: 5



The Company took on more than $2 billion in debt to finance the acquisition, which closed in

August 2016.

        14.     Over the next several months, Diebold worked to integrate the two companies, with

defendant Mattes claiming he had a 90% line-of-sight into merger benefits from ongoing

implementation plans.

        15.     In the months that followed, Diebold and its executives repeatedly claimed that

integration efforts were exceeding expectations. For example, defendant Mattes stated that he had

“confidence” that Diebold “should be able to exceed [its] cost synergy targets for the year.” Diebold

executives also repeatedly reaffirmed the Company’s 2017 financial guidance. As late as May 22,

2017, CEO Mattes stated that “everyone is singing off the same hymn sheet” in successfully

executing sales targets as a combined business. He represented that the Company was achieving

“operational excellence,” “financial excellence,” and “sales excellence” and confirmed that the

Company would “[a]bsolutely” experience “very, very strong earnings growth year-on-year as

[Diebold] go[es] into 2018.”

        16.     These and similar statements were materially false and misleading when made. In

fact, Diebold was suffering from massive inefficiencies created by the acquisition, which had in fact

materially worsened the Company’s competitive position. Executives were struggling with the

complex task of combining two distinct organizational cultures and operational hierarchies and had

failed to successfully integrate the two legacy sales forces and disparate IT and inventory systems.

As a result, Diebold had missed significant sales opportunities, was ceding market share to

competitors, and was suffering from tens of millions of dollars in integration cost overruns.

      DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
                     DURING THE CLASS PERIOD

        17.     The Class Period starts on February 14, 2017. On that date, Diebold issued a press

release providing investors with its fourth quarter and full year 2016 financial results, Diebold’s first

                                                  -4-
       Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 6 of 35. PageID #: 6



full quarter as a combined business. The release stated that quarterly revenue on a Generally

Accepted Accounting Principles (“GAAP”) basis had increased 103.7% to $1.2 billion and that

GAAP earnings per share (“EPS”) were a loss of $1.04, or earnings of $0.32 on a non-GAAP basis.

The release also stated that “Diebold Nixdorf expects full-year 2017 revenue to be in the range of

$5.0 billion to $5.1 billion, net loss in the range of $55 million to $30 million, and adjusted EBITDA

in the range of $440 million to $470 million,” with EPS of “approximately $(0.70) to $(0.40), or

$1.40 to $1.70 on a non-GAAP basis.” Defendant Mattes was quoted in the release highlighting the

Company’s strategic acquisition of Wincor Nixdorf. He stated the following in pertinent part:

       “Reflecting on 2016, it was a year of tremendous strategic achievements, in which
       we took major steps to accelerate our transformation and reshape our business
       portfolio while increasing our scale, power to innovate, geographic footprint and
       customer reach.

               “For 2017, we are focused on realizing our potential and delivering on our
       synergy goals . . . . We enter the year leveraging a stronger, fully aligned global
       sales force, and a solid solutions portfolio with ample opportunity to succeed in the
       dynamic financial and retail markets.”

       18.     That same day, Diebold hosted an earnings call to discuss the results, which was led

by defendants Mattes and Chapman. On the call, these defendants repeated the financial results and

outlook provided in Diebold’s fourth quarter 2016 release. They also discussed the Wincor Nixdorf

acquisition, claiming that it strategically positioned the Company to excel going forward. For

example, defendant Mattes stated in his prepared remarks that “[t]hese strategic achievements have

had a profound impact on the Company.” He described the purported growth opportunities and

resiliency created by the merger in pertinent part as follows:

               Looking at slide 4, you can see that we have doubled the size of our Company
       and have significantly enhanced our mix of revenue. First, services represent a $2.5
       billion business for us, up from about $1.3 billion. Basically, our services business
       now is larger than either legacy company on a standalone basis. And we have the
       largest organization focused exclusively on the banking and retail industries, with
       over 14,000 service professionals.



                                                -5-
       Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 7 of 35. PageID #: 7



              Next, our software revenue increased more than 3-fold, from about $110
       million to $450 million. Taken on its own, this would place our software business
       well within the top 100 software companies globally.

               Looking at the ATM software market, according to RBR, Diebold Nixdorf is
       the leader, with nearly 30% share higher revenue. This provides us with access to
       higher value and stickier revenue streams, as customers benefit from our stronger
       competitive position in software. Together, software and services is approximately a
       $3 billion business.

               The remaining $2 billion comes from our systems line of businesses, ATMs,
       point of sale, and other self-service terminals. About one-third of all ATMs in
       service globally are Diebold Nixdorf.

               With respect to retail POS, we are number one in Europe and among the top
       five globally. In total, retail makes up 20% of our revenue, and we are excited to
       now have access to this very attractive market. Retailers are responding to quickly
       changing consumer behaviors, with innovations in omni channel, payment and
       loyalty programs, and are less burdened by government regulations and compliance
       activities.

             Over time, these innovations will influence how financial institutions serve
       customers. We believe retail represents a significant growth opportunity for our
       Company.

              In addition, we have expanded our revenue mix from digital, cardless, and
       mobile transactions, from approximately 20%, to about 40%. So while cash use
       continues to grow globally and remains a very important enabler of our business,
       the continued growth of noncash transactions provides the Company with another
       avenue for growth.

              From a geographic standpoint, Diebold Nixdorf has a stronger orientation to
       develop markets where branch and store transformation and automation is underway,
       and the opportunity for value-added services is high. Conversely, we have also
       lowered our exposure to the more volatile emerging market.

       19.     Defendant Mattes also claimed that Diebold “continue[d] to make progress” on

integration. He claimed that the legacy sales forces had received extensive integration training and

were now “fully aligned around our goals, quotas, and account plans.” Defendant Mattes also

represented that Diebold had laid “the foundation of [its] new sales excellence programs” through

training, strategic realignments, and other actions. In response to an analyst question, defendant

Mattes reiterated that initial sales integration issues were “all . . . in the rear-view mirror.

Everybody is aligned.” Later, he again stated: “[W]e’ve got everybody on the same goal sheet. We

                                               -6-
       Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 8 of 35. PageID #: 8



now have the full domination agreement between the two Companies, and all the quotas are

aligned.” On the call, defendant Chapman stated that Diebold was on track to realize “at least $40

million of our cost synergies” from the merger in 2017 alone.

       20.     On February 24, 2017, Diebold filed its annual report on Form 10-K for the year

ended December 31, 2016 (the “2016 Form 10-K”), which was signed by defendants Mattes,

Chapman, and Wunram. The 2016 Form 10-K repeated the Company’s financial results provided in

the February 14, 2017 press release. It also highlighted the purported benefits from the merger with

Wincor Nixdorf, stating in pertinent part:

              The Company is executing a multi-year integration program designed to
       optimize the assets, business processes, and IT systems of Diebold Nixdorf. This
       program, in aggregate, has identified an opportunity to realize approximately $160
       [million] of cost synergies over three years. These cost synergies include:

              Realizing volume discounts on direct materials

              Harmonizing the solutions set

              Increasing utilization rates of the service technicians

              Rationalizing facilities in the regions

              Streamlining corporate and general and administrative functions

              Harmonizing back office solutions.

               The Company has and will continue to invest significant dollars to restructure
       the workforce, optimize legacy systems, streamline legal entities and consolidate real
       estate holdings. By executing these integration activities, the Company expects to
       deliver greater innovation for customers, career enrichment opportunities for
       employees, and enhanced value for shareholders.

       21.     On February 28, 2017, Diebold hosted an investor day during which defendants

Mattes, Chapman, and Wunram highlighted the benefits that the Company was purportedly already

experiencing from its acquisition of Wincor Nixdorf. These defendants stated that Diebold now

expected $200 million in net savings from the deal, with presentation materials describing the

transition as a “smooth integration of legacy organizations.” Defendant Mattes represented that

                                                -7-
        Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 9 of 35. PageID #: 9



Diebold was integrating so as to make “sure that we drive operational excellence.” Similarly,

defendant Wunram gave an update as to where the Company was at “now with the integration,”

claiming that the Company was in the midst of being able to “really accelerate and implement the

things that we before could mainly plan.” He continued by stating that customers “like the strength

of Diebold in services and they like the strength of legacy Nixdorf in products, and they put their

bets, so to say, on that, as Diebold Nixdorf combine these strengths together.” Investors were also

told that the merger would result in $5.5 billion in revenue, 9% non-GAAP operating profits, and

$3.50 in non-GAAP EPS by 2020, each of which represented substantial and sustained growth from

current levels.

        22.       On March 1, 2017, defendant Mattes presented to investors and analysts at the

Morgan Stanley Technology, Media & Telecom Conference. He once again stated that the

Company was successfully implementing its integration strategies, claiming that Diebold was

achieving “financial excellence,” “operational excellence,” and “sales excellence” and was on track

to meet its integration targets, stating in pertinent part:

        One of the, I guess, challenges when you combine two companies is to make sure
        that you got everybody sitting up with (inaudible) sheet, you can set all-
        encompassing agenda [sic] for the organization. So we put together very holistic
        program that addresses six areas and it starts with driving the strategy what we call
        collaborative innovation and connected commerce and that’s all about moving away
        from an omni-channel environment to a connected commerce environment where
        banks and retailers are looking for the score of one or the bank of one and the
        question where do we take our Company in an industry that’s changing very rapidly
        over the course of next 10 years, 15 years. The second thing of course is around
        financial excellence, making sure that both companies perform. We are deep self-
        help story and less of key items.

                 Third element is integration, making sure that the synergies that we’re
        going after will be unearthed and we will get to those soon enough to fasten up. So
        it is around what is on operational excellence and we’ve got culture and talent.
        We’ve got sales excellence, that’s the whole envelope. And if you put it in
        perspective the numbers, we are roughly a $5 billion company right now. We’re
        roughly on a pro forma basis on about a 5% op margins and we said we’re going
        to be a $5.5 billion company in 2020 with an op margin north of 9%. And we’re
        taking the Company from an EPS of roundabout $1.60 to $1.10 to – at a 30%

                                                  -8-
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 10 of 35. PageID #: 10



       through tax rate to an EPS number of roughly $3.50 at the end of the
       transformation program.

       23.     On May 4, 2017, Diebold issued a press release providing investors with its first

quarter 2017 financial results. The release stated that Diebold had achieved quarterly GAAP

revenue of $1.1 billion and a GAAP EPS loss of $0.78, or earnings of $0.08 on a non-GAAP basis.

It also lowered the Company’s full-year 2017 outlook to $5 billion in revenue and net losses of

between $75 million and $50 million, while reaffirming the year’s adjusted EBITDA at between

$440 million and $470 million. Defendant Mattes was quoted in the release highlighting the closing

of the Wincor Nixdorf acquisition and the Company’s purportedly solid integration efforts and

growth trajectory. He stated the following in pertinent part:

               “The transition to Diebold Nixdorf is complete; now, we truly begin our
       long-term transformation with the DN2020 program we launched during the
       quarter . . . . From a market perspective, I’m especially encouraged by the solid
       sequential growth in systems orders and backlog we generated during the period.
       This is a good indication that our sales engine is gearing up after the breaking-in
       period of our new company in the second half of last year.”

               . . . “In addition, the large, multi-year contract renewals we recently
       announced with our two largest outsourcing customers are a testament to our
       strong competitive position and a confirmation of our services-led, software-
       enabled strategy. They also point to the importance our customers place on
       effectively managing the enduring nature of cash usage, which is a key value we
       bring to the market.”

       24.     That same day, Diebold hosted an earnings call to discuss the results, which was led

by defendants Mattes and Chapman. On the call, these defendants repeated the financial results and

outlook provided in Diebold’s first quarter 2017 release. They also discussed the Wincor Nixdorf

acquisition, claiming that the Company was exceeding integration expectations. For example, in his

prepared remarks, defendant Mattes stated: “I’m pleased to report that we’re off to a good start. . . .

I’m encouraged by the early progress and our ability to coordinate numerous intersecting activities.

This gives us confidence that we should be able to exceed our cost synergy targets for the year.” He



                                                 -9-
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 11 of 35. PageID #: 11



also stated that “[o]ur continued focus on cost reductions allows us to maintain our profitability and

free cash flow targets.”

       25.     Also on May 4, 2017, Diebold filed its quarterly report on Form 10-Q for the quarter

ended March 31, 2017, which was signed by defendants Mattes and Chapman. The quarterly report

repeated the Company’s financial results provided in the May 4, 2017 press release. It also

highlighted purported benefits from the merger with Wincor Nixdorf, stating in pertinent part:

               The acquired Diebold Nixdorf AG goodwill is primarily the result of
       anticipated synergies achieved through increased scale, a streamlined portfolio of
       products and solutions, higher utilization of the service organization, workforce
       rationalization in overlapping regions and shared back office resources. The
       Company also expects, after completion of the business combination and related
       integration, to generate strong free cash flow, which would be used to make
       investments in innovative software and solutions and reduce debt.

       26.     On May 22, 2017, defendant Mattes presented to investors and analysts at the

JPMorgan Tech, Media and Telecom Conference. Defendant Mattes claimed once again that the

Company had overcome integration-related issues, stating that everybody was “singing off the same

hymn sheet.” He continued in pertinent part:

       And if you take a look at our order numbers, Q1, we’re up nearly 30% in orders
       versus Q4. So you can clearly see that we’ve turned that page and we closed that
       chapter and we’re back in the race.

                                          *       *       *

               [The DN2020 transformation program is] the big program that has all the
       levers that we will pull in order to transform our company. So it’s got strategy. It’s
       got operational excellence on the – it’s got financial excellence. Of course, it has
       the integration, the synergies. It has sales excellence. And it does have the
       cultural element that you need to do when you combine an American company
       with a German company. By doing all of that, we put the customer in the center of
       it because, first, it needs to create customer value. And then second, it will create
       shareholder value.

                                          *       *       *

               Well, what we’ve basically done is through the acquisition and the
       integration, we’ve extended the walk space and we’re going to run faster than we
       would have ever been able to do ourselves.

                                                - 10 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 12 of 35. PageID #: 12



                                            *       *      *

        But again, if you go back, it really gives you a good reason why this deal was the
        right thing for us to do because it’s a lot easier to do that when you’ve got twice the
        volume versus if you have half the volume.

        27.     In addition, defendant Mattes claimed that Diebold was tracking ahead of its

integration targets, stating in pertinent part:

                We said the synergies are going to flow through roughly 20% in ‘17, 50% in
        ‘18 and 80% in ‘19 and the rest, of course, then in 2020 because, I mean, synergies
        repeat themselves. The cost to generate those synergies are a little bit more front-end
        loaded, which you would want us to. And you see that in our cash demands that we
        have for this year and early part of next year. And on the ramp curve, I’m actually
        very encouraged of where we stand. We track all of these synergies. We have a
        wave tool in which every one of the ideas that we go after is being tracked, from
        origination to becoming tangible until it shows up on our bottom line. And as we
        said in our analyst call, we think that we will have pressure to increase the synergy
        realization numbers upwards in this calendar year, so very good efforts on the
        work of the teams.

        28.     The statements referenced in ¶¶17-27 above were materially false and/or misleading

when made because they failed to disclose the following adverse facts pertaining to the Company’s

business, operations, and financial condition, which were known to or recklessly disregarded by

defendants:

                (a)      that Diebold was suffering from tens of millions of dollars in operational

inefficiencies and cost overruns as a result of the Wincor Nixdorf merger, which more than offset

any purported merger “synergies”;

                (b)      that Diebold had encountered extreme difficulties integrating the two legacy

sales forces, IT systems, and inventory management systems and had run into other operational

difficulties;

                (c)      that Diebold was missing out on sales opportunities and losing market share to

competitors in both Europe and North America as a result of the integration problems;

                (d)      that Diebold had overvalued assets acquired in the Wincor Nixdorf merger by

at least $100 million;
                                                  - 11 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 13 of 35. PageID #: 13



                (e)    that Diebold was tracking nearly $400 million below 2017 revenue targets and

was on track to suffer more than $100 million in losses for the year beyond what had been presented

to investors;

                (f)    that Diebold required hundreds of millions of dollars in additional capital to

fully integrate Wincor Nixdorf; and

                (g)    that, as a result of (a)-(f) above, Diebold’s business and operations had been

materially impaired as a result of the merger, the Company was suffering from accelerating losses,

and defendants’ financial projections lacked a reasonable basis.

       29.      In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item

303”), required the 2016 Form 10-K to “[d]escribe any known trends or uncertainties that have had

or that the registrant reasonably expects will have a material favorable or unfavorable impact on net

sales or revenues or income from continuing operations.” Defendants’ failure to disclose the full

extent of the Company’s integration problems was a violation of Item 303 because they were known

trends and uncertainties that were likely to, and did, have a material unfavorable impact on the

Company’s revenues and income from continuing operations.

       30.      On July 5, 2017, the Company issued a press release lowering its financial outlook for

2017. The Company stated that it now expected 2017 revenue of only between $4.7 billion and $4.8

billion and earnings per share on a GAAP basis in the range of $(1.65) to $(1.45), or $0.95 to $1.15

on a non-GAAP basis. In a later conference call, defendant Chapman stated that Diebold had

“underestimated the amount of distractions tied to the integration, the amount of change that we

introduced into the organization and also the size of the hole that we dug ourselves as we exited ‘16

and came into ‘17.”

       31.      On the unexpected guidance cut, which came only a few weeks after defendants had

claimed that integration efforts were proceeding smoothly, the price of Diebold stock fell 23% to


                                                - 12 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 14 of 35. PageID #: 14



$21.60 by market close on July 5, 2017, on abnormally high volume of over 10 million shares

traded.

          32.   However, because investors did not know the full truth about the Company’s

integration problems, the price of Diebold stock remained artificially inflated. Instead, defendants

continued to mislead investors about the true state of Diebold’s business. For example, at the same

time that Diebold lowered its 2017 guidance it actually raised purported merger synergies by $40

million to $240 million.

          33.   On July 19, 2017, Diebold issued a press release providing investors with its second

quarter 2017 financial results. The release stated that Diebold had achieved quarterly GAAP

revenue of $1.1 billion and a GAAP EPS loss of $0.41, or earnings of $0.08 on a non-GAAP basis.

It also reaffirmed the Company’s revised 2017 outlook of $4.7 to $4.8 billion in revenue and stated

that Diebold was on track to post net losses of between $125 million and $110 million and adjusted

EBITDA of $360 million to $380 million. Defendant Mattes claimed in the press release that the

“‘sales trend has been improving.’” He also stated that, “‘[a]s we near the first anniversary of the

combination of our two companies, I am more confident than ever that we are uniquely positioned to

deliver innovative solutions to our customers and long-term value to our stakeholders.’”

          34.   That same day, Diebold hosted an earnings call to discuss the results, which was led

by defendants Mattes and Chapman. On the call, these defendants repeated the financial results and

outlook provided in Diebold’s second quarter 2017 release. On the call, these defendants claimed

that the Company had put in place remedial measures to turn around adverse trends and realize even

more purported benefits from the merger. For example, defendant Mattes stated: “Our DN2020

initiatives continue to point to significant scale benefits for the new company. As a result of the

increased visibility on our cost structure, we now expect net savings of $240 million by the end of

2020.” Defendant Chapman extrapolated on these purported improvements, stating in pertinent part:


                                               - 13 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 15 of 35. PageID #: 15



               Yes, let me first go through the overall change in the DN2020 cost targets.
       So we had outlined approximately $200 million at that time, and we’ve increased it
       to $240 million. You can hear from the expectations in ‘17, we’re looking to run at
       about an additional $10 million through. And if you think about it from a sequential
       standpoint, we’re looking at pulling some things in from the 2020 standpoint into ‘19
       and accelerating some of the activities where we’ve seen very good progress. If you
       break it down by the major categories that we highlighted previously, I’ll just take
       you through the 3 main buckets here. We’d indicated service cost of sales benefits
       were roughly $50 million. We’re increasing that to $65 million. On the system side,
       we previously had approximately $60 million, and we’re increasing that to $70
       million. And then on the overall op expense side, we were at $90 million, and we’re
       increasing that to around $105 million. So that’s the rough breakdown of what we
       see. With regards to the $3.50, that remains our outlook for the long term, and we
       are looking at pursuing all appropriate pathways to achieve that over the next several
       years.

       35.     On July 26, 2017, Diebold filed its quarterly report on Form 10-Q for the quarter

ended June 30, 2017, which was signed by defendants Mattes and Chapman. The quarterly report

repeated the Company’s financial results provided in the July 19, 2017 press release. It also

highlighted the purported benefits from the merger with Wincor Nixdorf, stating in pertinent part:

               The acquired Diebold Nixdorf AG goodwill is primarily the result of
       anticipated synergies achieved through increased scale, a streamlined portfolio of
       products and solutions, higher utilization of the service organization, workforce
       rationalization in overlapping regions and shared back office resources. The
       Company also expects, after completion of the business combination and related
       integration, to generate strong free cash flow, which would be used to make
       investments in innovative software and solutions and reduce debt.

       36.     On October 31, 2017, Diebold issued a press release providing investors with its third

quarter 2017 financial results. The release stated that Diebold had achieved quarterly GAAP

revenue of $1.1 billion and a GAAP EPS loss of $0.47, or earnings of $0.58 on a non-GAAP basis.

It also lowered the Company’s 2017 revenue outlook to $4.6 billion and net losses to $140 million to

$130 million, but raised adjusted EBITDA to $370 million to $380 million. The release quoted

defendant Mattes, who claimed that Diebold had made great strides in its integration efforts and

implementing the Company’s growth strategies. He stated in pertinent part:

              “We are encouraged to see our integration and transformation
       achievements begin to translate into meaningful cost synergies, as improved

                                               - 14 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 16 of 35. PageID #: 16



        earnings during the quarter were driven by a combination of cost actions as well as
        a lower tax rate . . . .”

                “We continue to make tangible progress in transforming to a services-led,
        software-enabled company. During the quarter, we signed services contracts valued
        at more than $300 million, and on a year-to-date basis our renewal rate is close to
        100 percent. In software, we delivered our strongest quarter since completing the
        acquisition of Wincor Nixdorf. Also, we continue to build momentum in delivering
        new innovation for customers, recently launching new offerings in ‘managed
        mobility’, ATM as a service and the new Vynamic software suite – the first platform
        to power connected commerce across the financial services and retail industries.
        While significant work remains, we see terrific opportunities to leverage our scale
        and advance our industry leadership, enabling the company to create greater value
        moving forward.”

        37.     That same day, Diebold hosted an earnings call to discuss the results, which was led

by defendants Mattes, Chapman, and Wunram. On the call, these defendants repeated the financial

results and outlook provided in Diebold’s third quarter 2017 release. In addition, defendant Mattes

stated that “integration and transformation achievements” had “translate[d] into meaningful cost

synergies during the third quarter” and that the Company was “achieving the integration milestone,

which we established.” Defendant Wunram followed these comments in his prepared remarks,

stating in pertinent part:

               Our integration accomplishments are clear. We can see the projects being
        executed and can see the results in our operating profit. While there is still work
        ahead of us, the company has already made many of the difficult and complex
        changes to adjust the cost baseline, which is necessary in an integration of our size.

                As previously committed, our DN2020 program will expect to deliver $240
        million operating profit impact through 2020. We expect the cost savings to be
        delivered as follows: $105 million in OpEx through corporate and regional functional
        management integration, back-office and shared service integration, as well as R&D
        synergies and scale. On the cost of sales side, we are targeting $135 million in
        operating profit impact, of which $70 million will come from systems and $65
        million from services.

                 Our achievements and outlook on the integration of DN2020 cost savings
        remain positive. Our systematic approach, comprehensive implementation
        framework and controlling methodology has helped to align the company with this
        crucial program. The organization is committed to deliver on our DN2020
        initiatives to achieve our cost reduction target, as well as the broader
        transformational objectives within the DN2020 framework. Getting our cost basis

                                                - 15 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 17 of 35. PageID #: 17



       right provides us with the capacity to make strategic investments and focus on
       growth.

       38.        Also on October 31, 2017, Diebold filed its quarterly report on Form 10-Q for the

quarter ended September 30, 2017, which was signed by defendants Mattes and Chapman. The

quarterly report repeated the Company’s financial results provided in the October 31, 2017 press

release. It also highlighted the purported benefits from the merger with Wincor Nixdorf, stating in

pertinent part:

               The acquired Diebold Nixdorf AG goodwill is primarily the result of
       anticipated synergies achieved through increased scale, a streamlined portfolio of
       products and solutions, higher utilization of the service organization, workforce
       rationalization in overlapping regions and shared back office resources. The
       Company also expects, after completion of the business combination and related
       integration, to generate strong free cash flow, which would be used to make
       investments in innovative software and solutions and reduce debt.

       39.        On December 13, 2017, Diebold issued a press release announcing that defendant

Mattes was stepping down effective immediately, with defendants Chapman and Wunram taking

over as interim Co-CEOs. Media reports confirmed that defendant Mattes had been asked to leave

due to Diebold’s poor financial performance following the merger with Wincor Nixdorf.

       40.        On February 13, 2018, Diebold issued a press release providing investors with its

fourth quarter and full year 2017 financial results. The release stated that Diebold had achieved

quarterly GAAP revenue of $1.2 billion and a GAAP EPS loss of $1.43, or earnings of $0.40 on a

non-GAAP basis. For the full year, Diebold generated only $4.6 billion in revenue, nearly $400

million below prior estimates. It also suffered a loss of over $205 million for the year. In addition,

the release provided the Company’s 2018 outlook, projecting revenues of between $4.5 billion and

$4.7 billion, net losses of between $65 million and $40 million, and adjusted EBITDA of between

$380 million and $410 million. The release also projected 2018 GAAP EPS of between ($0.80) to

$(0.50) and an adjusted EPS of between $1.00 and $1.30. Defendant Wunram was quoted in the

release as stating: “‘[W]e are pleased with the pace of our integration efforts, which are [sic]

                                                - 16 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 18 of 35. PageID #: 18



enabling the company to streamline costs, increase productivity and strengthen our

competitiveness.’”

        41.     That same day, Diebold hosted an earnings call to discuss the results, which was led

by defendants Wunram and Chapman. On the call, these defendants repeated the financial results

and outlook provided in Diebold’s fourth quarter 2017 release. On the call, defendant Chapman

stated: “Looking to 2018, we are encouraged by the stability and improvements we’ve seen in the

services and software businesses over the past two quarters.” He continued: “We’ve delivered

double-digit growth in software order entry and have a solid service contract base entering the year.”

Similarly, defendant Wunram stated that Diebold had made considerable progress on its integration

initiatives, stating in pertinent part:

                We made significant progress in 2017. We have reduced headcount by 1,300
        full-time positions, with a net impact closer to 1,000 employees. While this activity
        occurred throughout the organization, a larger proportion came from G&A functions,
        such as finance, IT and support roles.

                In addition, we are streamlining G&A spend through process improvements,
        greater use of shared services and implementation of best practices. Next, as of
        today, we have consolidated more than three quarters of our redundant country legal
        entities. This project simplifies business processes at the country level, and boosts
        productivity by unifying our core IT systems. These activities are resulting in
        incremental G&A synergies from management integration, back-office
        consolidation and operational excellence.

                In the area of Research and Development, we eliminated redundant projects,
        streamlined the portfolio and refocused our efforts on innovation for customers. We
        have reallocated resources to invest more heavily in our Connected Commerce
        strategy, including our Vynamic software platform.

                We have reduced our global manufacturing capacity from 180,000 ATMs per
        year to around 100,000. We also streamlined the number of ATM models by more
        than 50%, and renegotiated more than 90% of our direct material spend. These
        activities have taken on greater importance to maintain our gross margin in the
        systems line of business, while we have experienced lower demand for banking
        hardware. Within the Services line of business, we have consolidated and
        standardized service delivery for approximately 90% of countries. To enhance our
        operating efficiency, we have also eliminated approximately 1/4 of our service parts
        depots around the globe.


                                                - 17 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 19 of 35. PageID #: 19



              Through our execution of the DN2020 program, the company realized over
       $100 million of savings as the result of our integration and operational excellence
       programs during 2017 and we expect to realize at least another $50 million of
       savings in 2018.

       42.     On February 21, 2018, Diebold issued a press release announcing the appointment of

Schmid as its new President and CEO.

       43.     On February 28, 2018, Diebold filed its annual report on Form 10-K for the year

ended December 31, 2017 (the “2017 Form 10-K”), which was signed by defendants Chapman and

Wunram. The 2017 Form 10-K repeated the Company’s financial results provided in the February

13, 2018 press release. It also highlighted the purported benefits from the merger with Wincor

Nixdorf, stating in pertinent part:

               Commensurate with its strategy, the Company is executing a multi-year
       integration and transformation program, called DN2020, which aligns employee
       activities with the Company’s goal of realizing $240 [million] of operating profit
       savings by the year 2020. Additional objectives of the program are to deliver greater
       innovation for customers, career enrichment opportunities for employees, and
       enhanced value for shareholders. DN2020 consists of six inter-related elements:

               Advancing the Company’s Connected Commerce Strategy – the Company
       will continue to develop innovative technology and partner with external companies
       to deliver highly secure customer-centric solutions. This includes the application of
       cloud computing technology, mobile technology, sensors and the Internet of Things,
       as well as open and agile software delivered “as-a-service.”

                Pursuing Finance Excellence – the Company will continuously improve its
       financial reporting, analysis and controls by emulating best practices from similar
       business entities. The Company’s initiatives are designed to improve forecasting
       accuracy, optimize working capital management and pursue prudent capital
       allocation strategies which enhance shareholder value. At present, the Company’s
       capital allocation priorities are to reduce its leverage and accelerate the realization of
       its cost reductions and synergies.

               Executing the Company’s Integration Plan – the Company’s detailed
       integration plan is designed to harmonize legacy business practices and build upon
       the best practices from each legacy company. The integration plan will leverage the
       Company’s global scale, reduce overlap and improve the profitability of the
       Company.

             Pursuing Operational Excellence – to strengthen its market leading position,
       the Company will implement best practices to improve operational efficiency and

                                                 - 18 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 20 of 35. PageID #: 20



       increase customer satisfaction. Robust reporting and tracking tools will be used to
       achieve best-in-class service and manufacturing levels.

              Establish an Innovative Culture, which Attracts Industry-Leading Talent – the
       Company aims to become an employer of choice in the Connected Commerce space.
       We are building a culture characterized by innovation, customer collaboration,
       accountability and strong ethical behavior. The Company encourages experiential
       learning and will invest in training resources for the purposes of developing a vibrant
       workforce and expanding its leadership in Connected Commerce. Performance-
       based rewards and recognition policies are aligned with Company objectives and
       market opportunities.

               Pursuing Sales Excellence – a capable and progressive sales organization is
       vital to the future growth of the Company. The Company will invest in the sales
       organization to ensure it has the skills, resources, and processes needed to support
       customers in their digital transformation journey. At the country level, we will
       optimize sales staffing and invest in partner programs commensurate with overall
       market demand. As a result of these investments, the Company expects to increase
       its pipeline of opportunities and increase its win rate over time.

       44.     The 2017 Form 10-K also highlighted purported cost savings that would be achieved

as a result of the Wincor Nixdorf merger, stating in pertinent part:

              The financial objective of DN2020 is to realize approximately $240 [million]
       of cost savings through 2020, including improvements realized through the
       Acquisition. Cost savings include:

              Realizing volume discounts on direct materials

              Harmonizing the solutions set of platforms and components

              Increasing utilization rates of the service technicians

              Rationalizing facilities in the regions

              Streamlining corporate and general and administrative functions

              Harmonizing back office solutions.

               In order to achieve these savings, the Company has and will continue to
       invest significant dollars to restructure the workforce, integrate and optimize
       systems, streamline legal entities and consolidate real estate holdings. By
       executing these activities, the Company expects to deliver greater innovation for
       customers, career enrichment opportunities for employees, and enhanced value for
       shareholders.




                                               - 19 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 21 of 35. PageID #: 21



        45.     The statements referenced in ¶¶30, 32-38, 40-41 and 43-44 above were materially

false and/or misleading when made because they failed to disclose the following adverse facts

pertaining to the Company’s business, operations, and financial condition, which were known to or

recklessly disregarded by defendants:

                (a)    that Diebold had not successfully remediated problems stemming from the

Wincor Nixdorf acquisition, and such problems were in fact worsening;

                (b)    that Diebold continued to suffer from tens of millions of dollars in operational

inefficiencies and cost overruns as a result of the Wincor Nixdorf merger, which more than offset

any purported merger “synergies”;

                (c)    that Diebold continued to experience extreme difficulties integrating the two

legacy sales forces, IT systems, and inventory management systems, as well as other operational

difficulties;

                (d)    that Diebold was still missing out on sales opportunities and losing market

share to competitors in both Europe and North America as a result of the integration problems;

                (e)    that Diebold had overvalued assets acquired in the Wincor Nixdorf merger by

more than $100 million;

                (f)    that Diebold was on track to suffer hundreds of millions of dollars in

additional losses in 2018 beyond what had been previously presented to investors;

                (g)    that Diebold required hundreds of millions of dollars in additional capital to

fully integrate Wincor Nixdorf; and

                (h)    that, as a result of (a)-(g) above, Diebold’s business and operations had been

materially impaired as a result of the merger, the Company was suffering from accelerating losses,

and defendants’ financial projections lacked a reasonable basis.




                                                - 20 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 22 of 35. PageID #: 22



       46.     In addition, Item 303 required the 2017 Form 10-K to “[d]escribe any known trends

or uncertainties that have had or that the registrant reasonably expects will have a material favorable

or unfavorable impact on net sales or revenues or income from continuing operations.” Defendants’

failure to disclose the extent of the Company’s integration problems was a violation of Item 303

because they were known trends and uncertainties that were likely to, and did, have a material

unfavorable impact on the Company’s revenues and income from continuing operations.

       47.     On March 22, 2018, Diebold announced that defendant Wunram would be exiting the

Company on May 31, 2018.

       48.     On May 2, 2018, Diebold issued a press release announcing disappointing first

quarter 2018 financial results. The release stated that the Company had achieved revenue of $1.1

billion for the quarter and a $21 million operating loss. The release also revised upward the

projected net loss for the year by about $30 million, to a range of between $95 million and $75

million. In addition, the Company announced it was suspending its shareholder dividend to improve

its cash position and debt position. On a conference call to discuss the results, the new CEO,

Schmid, revealed that Diebold had been rendered too “complex” by the integration of Wincor

Nixdorf, resulting in unnecessary redundancies, increased costs, and operating inefficiencies. Later

on the call, Schmid blame much of the Company’s problems on previously undisclosed issues

created by the acquisition, stating in pertinent part:

       I think at the – from my vantage point, the combination of the two organizations in
       late 2016 was probably one of the core drivers for the additional complexity in our IT
       environment. I do think it’s important that as part of my strategic agenda, I look to
       explore ways to further standardize and harmonize that platform. These are
       obviously not straightforward easy initiatives, as I’m sure you can well appreciate,
       especially when one’s touching supply chain in the European environment. I do
       think that I made earlier on reference to the cultural differences between the two
       prior organizations. I think that was a determinant in not necessarily getting ahead of
       this question, ahead of time. But I would just simply say, it needs to be an important
       part of my agenda.



                                                - 21 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 23 of 35. PageID #: 23



       49.     On the call, analysts expressed surprise that the Company was still dealing with

unnecessary complexities and costs, as they understood from prior management’s comments that the

issues had been largely remediated. On this news, the price of Diebold stock fell 16% to $12.90 per

share by market close on May 2, 2018, on abnormally high volume of over 6 million shares traded.

       50.     However, because investors did not know the full truth about the Company’s

integration problems, the price of Diebold stock remained artificially inflated. Instead, defendants

continued to mislead investors about the true state of Diebold’s business. For example, at the same

time that Diebold issued disappointing first quarter 2018 financial results, it largely reaffirmed the

Company’s unachievable 2018 financial guidance, which lacked a reasonable basis.

       51.     Then on August 1, 2018, in connection with the Company’s release of its second

quarter 2018 financial results, Diebold shocked the market by disclosing that its business condition

was far worse than previously disclosed. Diebold revealed that it had suffered an operating loss of

over $131 million during the quarter, which included a $90 million impairment of assets primarily

related to the Wincor Nixdorf acquisition. The Company revised its annual revenue guidance

downward to $4.5 billion, the bottom of its prior range. Even more concerning, it revealed that the

Company was tracking $100 million below prior adjusted EBITDA estimates, at a range of only

$280 million to $320 million, while net losses for the year were expected to reach a staggering $365

million to $325 million. As a result, Diebold stated that it needed to engage its lenders to review its

credit agreements, an indication that the Company was running into significant liquidity concerns.

       52.     In the earnings release and on the conference call to discuss the results, Diebold’s

management once again blamed previously undisclosed complexities created by the Wincor Nixdorf

acquisition, despite the fact that the merger had closed nearly two years earlier. As Schmid

explained:




                                                - 22 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 24 of 35. PageID #: 24



       These disappointing operational matters and higher costs, some of which are
       temporary, while others will take longer to work through, impacted our quarterly
       profits and are the main reasons why we are revising our outlook for 2018. . . .

              It has become quite clear to me that complexity is driving higher costs in the
       business. As I mentioned on the prior call, our cost structure is inefficient because it
       continues to reflect attributes of the two legacy companies as well as the complexity
       inherent in the breadth of our product lines.

                                          *       *       *

       At the end of the day, the complexity of our operating model effectively has services
       actions distributed globally across multiple operating units, which, quite frankly, I
       think, is the fundamental reason for – the reason why we are – where we are today.

                                          *       *       *

       The supply chain issues are only being driven by two factors. The one factor is,
       obviously, the excessive complexity on our own product portfolio, which adds some
       vulnerability to our supply chain . . . .

       53.     An analyst on the call characterized as “disturbing” the belated admission that

Diebold was still “riddled with inefficienc[ies].” He asked, apparently in exasperation, “Where is

the accountability there for the 600-or-so basis points of margin compression you’ve seen since the

merger”? In response to another analyst question, Schmid stated that Wincor Nixdorf was still not

fully integrated, despite defendants’ prior false and misleading statements to the contrary, but rather

characterized the Company as in the midst of a “journey to integrate.”

       54.     On this news, the price of Diebold stock fell 38% to $7.05 per share by market close

on August 1, 2018, on abnormally high volume of over 11 million shares traded.

       55.     In the months that followed, the price of Diebold stock continued its downward spiral

as the Company’s problems continued to spill out into the open. Diebold took additional

impairments related to the Wincor Nixdorf acquisition in the third quarter and a related upward

adjustment in the fourth quarter of 2018, leading to total goodwill impairment for the year of over

$217 million. Defendant Chapman left the Company in October 2018, and Diebold would later

admit that it did not maintain effective controls over its financial reporting during the Class Period.


                                                - 23 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 25 of 35. PageID #: 25



By December 2018, the price of Diebold stock had fallen to less than $3 per share, more than 90%

below its Class Period high.

       56.     As a result of defendants’ wrongful acts and omissions, plaintiff and the Class

(defined below) purchased Diebold common stock at artificially inflated prices, suffered significant

losses and were damaged thereby.

                                      NO SAFE HARBOR

       57.     Defendants’ “Safe Harbor” warnings accompanying Diebold’s reportedly forward-

looking statements (“FLS”) issued during the Class Period were ineffective to shield those

statements from liability. Because most of the false and misleading statements related to existing

facts or conditions, the Safe Harbor has no applicability. To the extent that known trends should

have been included in the Company’s financial reports prepared in accordance with GAAP, they are

excluded from the protection of the statutory Safe Harbor. 15 U.S.C. §78u-5(b)(2)(A).

       58.     The defendants are also liable for any false or misleading FLS pleaded because, at the

time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

authorized and/or approved by an executive officer and/or director of Diebold who knew that the

FLS was false. In addition, the FLS were contradicted by existing, undisclosed material facts that

were required to be disclosed so that the FLS would not be misleading. Finally, most of the

purported “Safe Harbor” warnings were themselves misleading because they warned of “risks” that

had already materialized or failed to provide any meaningful disclosures of the relevant risks.

                         ADDITIONAL SCIENTER ALLEGATIONS

       59.     As alleged herein, defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of the Company were materially false

and misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents and actions intended to manipulate the market price
                                             - 24 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 26 of 35. PageID #: 26



of Diebold common stock as primary violations of the federal securities laws. As set forth elsewhere

herein in detail, defendants, by virtue of their receipt of information reflecting the true facts

regarding Diebold, their control over, and/or receipt or modification of Diebold’s allegedly

materially misleading misstatements, and/or their associations with the Company which made them

privy to confidential proprietary information concerning Diebold, participated in the fraudulent

scheme alleged herein.

        60.    The adverse developments at issue also impacted the Company’s most important

revenue streams and derived from the Company’s most important business relationships. The

Wincor Nixdorf acquisition was the most important acquisition in the Company’s history and the

Individual Defendants were personally involved in the integration efforts and in reporting the

progress of those efforts to investors. The Individual Defendants repeatedly held themselves out to

investors as the employees most knowledgeable on these topics and stated that they had significant

visibility into the Company’s integration progress and timeline. As such, the Individual Defendants

knew or were reckless in not knowing of the undisclosed facts detailed herein. These defendants

also had the motive and opportunity to commit the fraud. For example, in conference calls with

investors, they regularly highlighted bonus compensation tied to integration targets and the

acceleration of integration goals as exceedingly strong motivating factors. The exit of each of the

Individual Defendants during or soon after the Class Period also supports a compelling inference of

scienter.

                                      LOSS CAUSATION

        61.    During the Class Period, as detailed herein, defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Diebold common

stock and operated as a fraud or deceit on purchasers of Diebold common stock. As detailed above,

when the truth about Diebold’s misconduct was revealed over time, the value of the Company’s


                                               - 25 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 27 of 35. PageID #: 27



stock declined precipitously as the prior artificial inflation no longer propped up the stock’s price.

The declines in the price of Diebold stock were the direct result of the nature and extent of

defendants’ fraud finally being revealed to investors and the market. The timing and magnitude of

the share price declines negate any inference that the losses suffered by plaintiff and other members

of the Class were caused by changed market conditions, macroeconomic or industry factors, or

Company specific facts unrelated to the defendants’ fraudulent conduct. The economic loss, i.e.,

damages, suffered by plaintiff and other Class members was a direct result of defendants’ fraudulent

scheme to artificially inflate the price of the Company’s stock and the subsequent significant decline

in the value of the Company’s stock when defendants’ prior misrepresentations and other fraudulent

conduct were revealed.

       62.     At all relevant times, defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by plaintiff and the

other Class members. Those statements were materially false and misleading through their failure to

disclose a true and accurate picture of Diebold’s business, operations, and financial condition, as

alleged herein. Throughout the Class Period, defendants issued materially false and misleading

statements and omitted material facts necessary to make defendants’ statements not false or

misleading, causing the price of Diebold common stock to be artificially inflated. Plaintiff and other

Class members purchased Diebold stock at those artificially inflated prices, causing them to suffer

damages as complained of herein.

                     APPLICABILITY OF PRESUMPTION OF RELIANCE:
                          FRAUD-ON-THE-MARKET DOCTRINE

       63.     At all relevant times, the market for Diebold common stock was an efficient market

for the following reasons, among others:

               (a)      Diebold stock met the requirements for listing and was listed and actively

traded on the NYSE, a highly efficient and automated market;

                                                - 26 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 28 of 35. PageID #: 28



               (b)     according to the Company’s Form 10-K, filed on March 1, 2019, the

Company had over 76 million shares of stock outstanding as of February 25, 2019, demonstrating a

very active and broad market for Diebold common stock;

               (c)     as a regulated issuer, Diebold filed periodic public reports with the SEC;

               (d)     Diebold regularly communicated with public investors via established market

communication mechanisms, including the regular dissemination of press releases on national

circuits of major newswire services, the Internet and other wide-ranging public disclosures; and

               (e)     unexpected material news about Diebold was rapidly reflected in and

incorporated into the Company’s stock price during the Class Period.

       64.     As a result of the foregoing, the market for Diebold common stock promptly digested

current information regarding Diebold from publicly available sources and reflected such

information in Diebold’s stock price. Under these circumstances, all purchasers of Diebold common

stock during the Class Period suffered similar injury through their purchases of Diebold common

stock at artificially inflated prices, and a presumption of reliance applies.

                               CLASS ACTION ALLEGATIONS

       65.     This is a class action on behalf of all purchasers of Diebold common stock during the

Class Period who were damaged thereby (the “Class”). Excluded from the Class are defendants and

their families, the officers and directors of the Company, at all relevant times, members of their

immediate families, and their legal representatives, heirs, successors or assigns, and any entity in

which defendants have or had a controlling interest.

       66.     Common questions of law and fact predominate and include: (a) whether defendants

violated the Exchange Act; (b) whether defendants omitted and/or misrepresented material facts; (c)

whether defendants knew or recklessly disregarded that their statements were false; (d) whether the




                                                - 27 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 29 of 35. PageID #: 29



price of Diebold common stock was artificially inflated during the Class Period; and (e) the extent of

and appropriate measure of damages.

        67.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Diebold common shares were actively traded on the

NYSE. Upon information and belief, these shares are held by hundreds or thousands of individuals

located geographically throughout the country.

        68.     Plaintiff’s claims are typical of those of the Class. Prosecution of individual actions

would create a risk of inconsistent adjudications. Plaintiff will adequately protect the interests of the

Class. A class action is superior to other available methods for the fair and efficient adjudication of

this controversy.

                                              COUNT I

                    For Violation of §10(b) of the Exchange Act and Rule 10b-5
                                      Against All Defendants

        69.     Plaintiff incorporates ¶¶1-68 by reference.

        70.     During the Class Period, defendants disseminated or approved the false or misleading

statements specified above, which they knew or recklessly disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading.

        71.     Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they, directly

and indirectly, by use of the means and instrumentality of interstate commerce, including the mail or

facility of a national securities exchange:

                (a)      Employed devices, schemes, and artifices to defraud;

                (b)      Made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

                                                 - 28 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 30 of 35. PageID #: 30



               (c)     Engaged in acts, practices, and a course of business that operated as a fraud or

deceit upon plaintiff and others similarly situated in connection with their purchases of Diebold

common stock during the Class Period.

       72.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Diebold common stock. Plaintiff and the Class

would not have purchased Diebold common stock at the prices they paid, or at all, if they had been

aware that the market prices had been artificially and falsely inflated by defendants’ misleading

statements.

       73.     By virtue of the foregoing, defendants have violated §10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder.

       74.     As a direct and proximate result of defendants’ wrongful conduct, plaintiff and the

other members of the Class suffered damages in connection with their purchases of Diebold common

stock during the Class Period.

                                             COUNT II

                           For Violation of §20(a) of the Exchange Act
                               Against the Individual Defendants

       75.     Plaintiff incorporates ¶¶1-74 by reference.

       76.     During the Class Period, the Individual Defendants acted as controlling persons of

Diebold within the meaning of §20(a) of the Exchange Act. By virtue of their executive and/or

Board positions, stock ownership, and culpable participation, as alleged above, the Individual

Defendants had the power to influence and control and did, directly or indirectly, influence and

control the decision making of the Company, including the content and dissemination of the various

statements which plaintiff contends were false and misleading as detailed herein.

       77.     The Individual Defendants were provided with or had unlimited access to the

Company’s internal reports, press releases, public filings, and other statements alleged by plaintiff to

                                                 - 29 -
      Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 31 of 35. PageID #: 31



be misleading prior to or shortly after these statements were issued, and had the ability to prevent the

issuance of the statements or cause them to be corrected. In particular, the Individual Defendants

had direct involvement in and responsibility over the day-to-day operations of the Company and,

therefore, are presumed to have had the power to control or influence the particular transactions

giving rise to the securities violations as alleged herein.

        78.     By reason of such wrongful conduct, the Individual Defendants are liable pursuant to

§20(a) of the Exchange Act.

        79.     As a direct and proximate result of these defendants’ wrongful conduct, plaintiff and

the other members of the Class suffered damages in connection with their purchases of the

Company’s common stock during the Class Period.

                                      PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment as follows:

        A.      Determining that this action is a proper class action, designating plaintiff as Lead

Plaintiff, and certifying plaintiff as a Class representative under Rule 23 of the Federal Rules of Civil

Procedure and plaintiff’s counsel as Lead Counsel;

        B.      Awarding compensatory damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

        C.      Awarding plaintiff and the Class their reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

        D.      Awarding such other and further relief as the Court may deem just and proper.




                                                 - 30 -
     Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 32 of 35. PageID #: 32



                                       JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: August 20, 2019                      MURRAY MURPHY MOUL + BASIL LLP
                                            JOSEPH F. MURRAY


                                                           s/ Joseph F. Murray
                                                          JOSEPH F. MURRAY

                                            1114 Dublin Road
                                            Columbus, OH 43215
                                            Telephone: 614/488-0400
                                            614/488-0401 (fax)
                                            murray@mmmb.com

                                            ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                            BRIAN E. COCHRAN
                                            200 South Wacker Drive, 31st Floor
                                            Chicago, IL 60606
                                            Telephone: 312/674-4674
                                            312/674-4676 (fax)
                                            bcochran@rgrdlaw.com

                                            VANOVERBEKE, MICHAUD &
                                              TIMMONY, P.C.
                                            THOMAS C. MICHAUD
                                            79 Alfred Street
                                            Detroit, MI 48201
                                            Telephone: 313/578-1200
                                            313/578-1201 (fax)
                                            tmichaud@vmtlaw.com

                                            Attorneys for Plaintiff




                                           - 31 -
Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 33 of 35. PageID #: 33
Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 34 of 35. PageID #: 34
Case: 5:19-cv-01887-JRA Doc #: 1 Filed: 08/20/19 35 of 35. PageID #: 35
